Title: To John Adams from John Lathrop, 19 March 1813
From: Lathrop, John
To: Adams, John



Hond Sir,
Boston March 19. 1813

As I know you had an acquaintance with the late Dr Eliot, and I believe an affection for him, I take the liberty to Send you a discourse occasioned by his death.
May we indulge any hope of peace, through a reported mediation, or an offered mediation of Russia? I should leave the world with more Satisfaction, were peace restored to my Country on honourable terms, such as those obtained in 1783., before the light of life shall be hidden from me.
With great esteem, / Your most obedt / & humble Servt.
John Lathrop